Case 1:20-cv-00755-RGA-JLH Document 80 Filed 04/30/21 Page 1 of 2 PageID #: 4601




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  UNITED THERAPEUTICS                             )
  CORPORATION,                                    )
                                                  )
                         Plaintiff,               )
                                                  ) C.A. No. 20-755 (RGA)
         v.                                       )
                                                  )
  LIQUIDIA TECHNOLOGIES, INC.,                    )
                                                  )
                         Defendant.               )


                      JOINT MOTION FOR CLAIM CONSTRUCTION

        Pursuant to Paragraph 9 of the Scheduling Order, Plaintiff United Therapeutics

 Corporation and Defendant Liquidia Technologies, Inc. respectfully request a hearing on claim

 construction beginning at 9:00 a.m. on May 24, 2021. (D.I. 20, ¶ 9).

        Briefing is complete and the parties have filed a Joint Claim Construction Brief and Joint

 Appendix concurrently. The parties respectfully request three hours total for the argument, to be

 divided equally between them.


  MORRIS, NICHOLS, ARSHT & TUNNELL LLP              SHAW KELLER LLP

  /s/ Michael J. Flynn                             /s/ Nathan R. Hoeschen
  Jack B. Blumenfeld (#1014)                        Karen E. Keller (#4489)
  Michael J. Flynn (#5333)                          Jeff Castellano (#4837)
  1201 North Market Street                          Nathan R. Hoeschen (#6232)
  P.O. Box 1347                                     I.M. Pei Building
  Wilmington, DE 19899                              1105 North Market Street, 12th Floor
  (302) 658-9200                                    Wilmington, DE 19801
  jblumenfeld@morrisnichols.com                     (302)298-0700
  mflynn@morrisnichols.com                          kkeller@shawkeller.com
                                                    jcastellano@shawkeller.com
  Attorneys for Plaintiff United Therapeutics       nhoeschen@shawkeller.com
  Corporation
                                                    Attorneys for Defendant Liquidia
                                                    Technologies, Inc.
Case 1:20-cv-00755-RGA-JLH Document 80 Filed 04/30/21 Page 2 of 2 PageID #: 4602




  OF COUNSEL:                              OF COUNSEL:

  Art Dykhuis                              Sanya Sukduang
  WILSON SONSINI GOODRICH & ROSATI         Jonathan Davies
  12235 El Camino Real                     Douglas W. Cheek
  San Diego, CA 92130                      COOLEY LLP
  (858) 305-2300                           1299 Pennsylvania Avenue, NW, Suite 700
                                           Washington, DC 20004-2400
  Adam W. Burrowbridge
                                           (202)842-7800
  WILSON SONSINI GOODRICH & ROSATI
  1700 K Street NW, Fifth Floor            Ivor Elrifi
  Washington, DC 20006                     COOLEY LLP
  (202) 973-8800                           55 Hudson Yards
                                           New York, NY 10001-2157
  William C. Jackson
                                           (212)479-6000
  BOIES SCHILLER FLEXNER LLP
  1401 New York Avenue NW                  Deepa Kannappan
  Washington, DC 20005                     Lauren Krickl
  (202) 237-2727                           COOLEY LLP
  Bill Ward                                3175 Hanover Street
  BOIES SCHILLER FLEXNER LLP               Palo Alto, CA 94304-1130
  725 S Figueroa Street, 31st Floor        (650)843-5000
  Los Angeles, CA 90017                    Erik Milch
  (213) 995-5745                           COOLEY LLP
  Douglas Carsten                          11951 Freedom Drive, 14th Floor
  MCDERMOTT WILL & EMERY LLP               Reston, VA 20190-5640
  18565 Jamboree Road, Suite 250           (703)546-8000
  Irvine, CA 92615
  (949) 851-0633

  April 30, 2021




                                       2
